     Case 2:12-cr-01263-ROS Document 1010 Filed 11/08/18 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     GREGORY A. BARTOLOMEI, Bar No. 011803
 5   JAMI JOHNSON, NY Bar No. 4823373
     MOLLY A. KARLIN, Bar No. 032902
 6   Assistant Federal Public Defenders
     gregory_bartolomei@fd.org
 7   jami_johnson@fd.org
     molly_karlin@fd.org
 8
     Attorneys for Defendant
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
12   United States of America,                          CR-12-01263-PHX-ROS
13               Plaintiff,                                NOTICE OF APPEAL
14         v.

15   Ahmed Alahmedalabdaloklah,

16                Defendant.

17
18         Notice is hereby given that Defendant Ahmed Alahmedalabdaloklah appeals to the
19   United States Court of Appeals for the Ninth Circuit from the judgment entered on
20   November 8, 2018 (Dkt. 1008).
21         Respectfully submitted:     November 8, 2018.
22                                           JON M. SANDS
                                             Federal Public Defender
23
24                                           s/Molly A. Karlin
                                             MOLLY A. KARLIN
25                                           Assistant Federal Public Defender
26
                                             Attorneys for Defendant
27                                           Ahmed Alahmedalabdaloklah
28
     Case 2:12-cr-01263-ROS Document 1010 Filed 11/08/18 Page 2 of 2




     Copy of the foregoing transmitted by ECF
 1   for filing November 8, 2018, to:
 2   CLERK’S OFFICE
     United States District Court
 3   Sandra Day O’Connor Courthouse
     401 West Washington Street
 4   Phoenix, Arizona 85003
 5   DAVID PIMSNER
     MELISSA KARLEN
 6   WILLIAM C. SOLOMON
     Assistant U.S. Attorneys
 7   JOSEPH N. KASTER
     Trial Attorney, National Security Division
 8   United States Attorney’s Office
     Two Renaissance Square
 9   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004
10
11   s/Kellie Larkin
12   KELLIE LARKIN
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
